                                                      Case 3:19-cv-00700-MMD-WGC Document 23 Filed 04/23/20 Page 1 of 3



                                                  1   William E. Peterson, Esq. (NV Bar 1528)
                                                      Wayne Klomp, Esq. (NV Bar 10109)
                                                  2   C. Thomas Burton, Jr., Esq. (NV Bar 3030)
                                                  3   SNELL & WILMER L.L.P.
                                                      50 West Liberty Street, Suite 510
                                                  4   Reno, Nevada 89501-1961
                                                      Telephone: 775-785-5440
                                                  5   Email: wpeterson@swlaw.com
                                                             wklomp@swlaw.com
                                                  6          tburton@swlaw.com
                                                  7   Attorneys for Plaintiff ShieldIO, Inc.

                                                  8
                                                                                   UNITED STATES DISTRICT COURT
                                                  9
                                                                                          DISTRICT OF NEVADA
                                                 10

                                                 11
                                                      SHIELDIO, INC.,
                                                 12                                                      Case No. 3:19-cv-00700-MMD-WGC
                                                                             Plaintiff,
             50 West Liberty Street, Suite 510




                                                                                                         STIPULATION AND ORDER FOR
Snell & Wilmer




                                                 13
                Reno, Nevada 89501-1961




                                                      vs.                                                DISMISSAL WITH PREJUDICE
                     LAW OFFICES

                      775.785.5440




                                                 14
                                                      SIMON I. BAIN, an individual,
                          L.L.P.




                                                 15
                                                                             Defendant.
                                                 16

                                                 17

                                                 18                      STIPULATION FOR DISMISSAL WITH PREJUDICE

                                                 19            Plaintiff ShieldIO, Inc., (“Plaintiff”), and Defendant Simon I. Bain (“Defendant” and

                                                 20   jointly with Defendant, the “Parties”) by and through their respective undersigned counsel of

                                                 21   record, stipulate and agree that an order may be entered dismissing this, and each of the claims

                                                 22   and causes of action herein, with prejudice, with each party to bear its own attorneys’ fees and

                                                 23   costs.

                                                 24   ///

                                                 25   ///

                                                 26   ///

                                                 27   ///

                                                 28
                                                      Case 3:19-cv-00700-MMD-WGC Document 23 Filed 04/23/20 Page 2 of 3



                                                  1            The Parties stipulate and agree that this Stipulation resolves, in their entirety, the Parties’
                                                  2    claims, causes of action, allegations, complaints, and/or grievances related to and/or arising out of
                                                  3    the above-captioned litigation, whether known or unknown, including, without limitation, any and
                                                  4    all claims for attorneys’ fees or costs, experts’ fees or costs, or consultants’ fees or costs.
                                                  5
                                                      Dated: April 20, 2020                                 Dated: April 20, 2020
                                                  6
                                                      KNOWMAD LAW                                           SNELL & WILMER L.L.P.
                                                  7

                                                  8   By: /s/ Christopher McElwain                          By:      /s/ Wayne Klomp
                                                         Christopher R. McElwain (CA Bar                          William E. Peterson (NV Bar 1528)
                                                  9      289132)                                                  C. Thomas Burton, Jr. (NV Bar 3030)
                                                         Admitted pro hac vice                                    Wayne Klomp, Esq. (NV Bar 10109)
                                                 10      484 Washington St., B-313
                                                         Monterey, CA 93940                                       50 West Liberty Street, Suite 510
                                                 11                                                               Reno, Nevada 89501-1961
                                                         BROWNSTEIN HYATT FARBER
                                                 12      SCHRECK, LLP                                             Attorneys for Plaintiff ShieldIO, Inc.
                                                         Matthew D. Francis (NV Bar 6978)
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13      Arthur A. Zorio (NV Bar 6547)
                Reno, Nevada 89501-1961




                                                         5371 Kietzke Lane
                     LAW OFFICES

                      775.785.5440




                                                 14      Reno, NV 89511
                          L.L.P.




                                                 15      Attorneys for Defendant Simon Bain
                                                 16

                                                 17

                                                 18

                                                 19

                                                 20
                                                      IT IS SO ORDERED.
                                                 21

                                                 22

                                                 23                                                           UNITED STATES DISTRICT JUDGE

                                                 24                                                           DATED:       April 23, 2020

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                        -2-
                                                      Case 3:19-cv-00700-MMD-WGC Document 23
                                                                                          22 Filed 04/23/20
                                                                                                   04/22/20 Page 3 of 3



                                                  1                                  CERTIFICATE OF SERVICE
                                                  2          I hereby certify that on this date, I electronically filed the foregoing with the Clerk of

                                                  3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.

                                                  4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

                                                  5          DATED: April 22, 2020.
                                                  6
                                                                                                   /s/ Lara J. Taylor
                                                  7                                               An Employee of Snell & Wilmer L.L.P.

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                Reno, Nevada 89501-1961
                     LAW OFFICES

                      775.785.5440




                                                 14
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                    -3-
